Citation Nr: 0414503	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fatigue, including as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 






INTRODUCTION

The appellant is a veteran who had active military service 
from November 1987 to May 1993, including service in the 
Southwest Asia Theater of operations from February 1991 to 
May 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2002 and again in March 2003, the Board undertook 
additional development pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  In May 2003, the Board remanded the 
matter to the agency of original jurisdiction (AOJ) for their 
initial consideration of the additional evidence.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  On one occasion during service, in May 1992, the veteran 
was treated for being tired; the condition was acute, and 
resolved without residual disability.

3.  Any fatigue the veteran now has is attributed to a 
combination of known clinical diagnoses, including sinusitis, 
subacute bronchitis, chondromalacia, and status post 
abdominal hysterectomy for pelvic pain and fibroids, none 
shown to be related to service; she is not shown to have a 
separate disability entity manifested by chronic fatigue.   


CONCLUSION OF LAW

Service connection for fatigue, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

In correspondence dated in November 2002 and in July 2003, 
the RO notified the appellant of the evidence necessary to 
substantiate her claim, with identification of the parties 
responsible for obtaining pertinent evidence.  Regarding 
timing of notice, while the notice did not precede initial 
AOJ adjudication in this matter, the notice was prior to the 
last review and certification of the claim to the Board.  
Regarding notice content, while the appellant was not told to 
submit everything she had pertinent to the claim, she was 
advised in July 2003 to submit any additional evidence that 
would help her claim.  In essence, that had the same effect 
as the suggested "everything" language.  As the appellant 
has been kept apprised of what she must show to prevail in 
her claim, what information and evidence she is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations, including in December 
2002 and April 2003.  Identified pertinent records have been 
obtained.  Although the efforts proved fruitless, the RO has 
made repeated inquiries of various medical facilities to 
obtain treatment records identified by the veteran, and has 
sought to obtain her service separation examination report.  
VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5103(a).




Factual Background

Service medical records reveal that on May 1, 1992, the 
veteran was seen with complaints of being tired for about 
three weeks; she wished to obtain iron pills.  It was noted 
that she was not taking any medication and had no cold 
symptoms or bleeding (however a March 28, 1992 lab study was 
positive for streptococcus agalactiae hemolytic).  The 
assessment was tired feeling, ? etiology.  The condition 
apparently resolved during service, as it was not again 
noted.  The evidence does not include a service separation 
examination report.

In an October 1996 claim for benefits, the veteran indicated 
that she often felt fatigued.  The diagnosis on July 1997 VA 
examination was: General physical examination essentially 
negative.  Uterine fibroids were noted on private examination 
in July 1997.

In December 2002 the veteran underwent VA examination for her 
complaints of chronic fatigue syndrome.  It was noted that 
she was three months postop following hysterectomy for 
uterine fibroids.  Prior to that, in 2000, she had a 
myomectomy.  The veteran described feelings of excessive 
fatigue when she got home from work in the evening.  Her 
sleep pattern was noted to be essentially normal.  The 
impressions included allergic rhinitis, recurring 
tonsillitis, vitiligo of the face, chondromalacia of both 
knees, and status post hysterectomy for fibroid tumors.  In 
comments, the examiner indicated that he could not make a 
diagnosis of chronic fatigue syndrome and that the veteran 
should have an ENT examination and an allergy evaluation to 
determine the underlying reasons for symptoms of fatigue.   

In April 2003, the veteran underwent a VA general medical 
examination with emphasis on an evaluation of fatigue 
symptoms and an effort to determine if her ear, nose, and 
throat problems or allergies are responsible for her fatigue.  
Physical examination revealed: mild subacute bronchitis; 
clear lungs in a lifelong nonsmoker; no evidence of dyspnea, 
wheezing, asthma, pharyngitis, or acute sinusitis; and X-rays 
suggesting previous sinus infection without current activity.  
The examiner indicated that the veteran had chronic fatigue, 
but that she definitely did not have any limitation from a 
very mild problem with chronic fatigue.  He also noted that 
the amount of fatigue she was having previously might well 
have been related to her pelvic tumors, and that now she had 
less of a problem with it.  The impression was: sinusitis 
intermittently, not active currently; subacute bronchitis 
approximately 12 days, recovering with mild cough; 
chondromalacia of both knees; status post abdominal 
hysterectomy for pelvic pain and fibroids followed by 
significant improvement; and mild chronic fatigue secondary 
to a combination of the above problems and limiting the 
activity of one who looks as if she is used to enjoying a lot 
of physical activity.  In a closing comment, the examiner 
indicated "I really find no current disability and I do not 
believe the examiner who assessed her in December of 2002 did 
either."

Analysis

The veteran claims that she has chronic fatigue syndrome, to 
include as a disability resulting from an undiagnosed illness 
due to service in the Persian Gulf War. 

38 U.S.C.A. § 1117, authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

The implementing regulation provides:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:
 
(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) (i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) 
Irritable bowel syndrome; or (4) Any other illness 
that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; 
or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs and symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders. 

(d) For purposes of this section: 

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

38 U.S.C. 1117; 38 C.F.R. § 3.317  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, she is 
entitled to applicable Persian Gulf War presumptions.  

The criteria for an award of benefits under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 require some evidence of objective 
indications of a qualifying chronic disability.  This 
includes signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness.  See 38 C.F.R. § 3.317(b).  

The analysis of the veteran's claim requires responses to the 
following questions:  1) Does she now have disability 
manifested by chronic fatigue? (if not, the analysis needs to 
proceed no further, and the claim must be denied); 2) If she 
does have disability manifested by chronic fatigue, a) Was it 
first manifested in service (and has persisted since) (an 
allowance)?  or  b)  Is it due to undiagnosed illness (an 
allowance) or to a known clinical entity (allowance if such 
entity is related to service, denial if not).  The evidence 
does appear to show that the veteran has some degree of 
disability due to fatigue.  Excessive fatigue/chronic fatigue 
were noted on the last two VA examinations.  So the analysis 
must proceed.  The next threshold is whether disability 
manifested by chronic fatigue had its onset in service.  The 
record does not support such proposition.  The veteran was 
seen on one occasion in service for complaints of feeling 
tired; she sought iron pills.  However, the complaint 
resolved, and was not noted again in service, which extended 
another year.  (Interestingly, while no examiner has 
commented on it, lab studies just prior to service notations 
of complaints of the veteran feeling tired had shown an 
infection.)  Consequently, service connection based on a 
finding that the claimed disability had its onset in service, 
and has persisted is not warranted.  

Next, it must be determined whether the veteran has symptoms 
of chronic fatigue due to an undiagnosed illness.  That is 
not the case.  Her chronic fatigue has been attributed to 
such disability entities (or combinations) as sinusitis, 
bronchitis, chondromalacia, and residuals of hysterectomy for 
pelvic pain/fibroids.  All of these are known clinical 
entities, and not undiagnosed illness.  Consequently there is 
no basis for a grant of service connection on a presumptive 
basis, as disability due to undiagnosed illness.  As none of 
the underlying disabilities was manifested in service, or is 
shown to be related to service, service connection for 
fatigue on the basis that the disability entity responsible 
was incurred or aggravated in service likewise is not 
warranted.  

In short, there is no support in the competent (medical) 
evidence of record for the veteran's theory that her 
complaints of fatigue are either due to undiagnosed illness 
or are due to disability that was incurred or aggravated in 
service.  As a layperson, she is not competent to establish a 
nexus between any current complaints and service by her own 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against her claim, and it 
must be denied.


ORDER

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



